DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 line 6 recited the limitation “second resputtering rate” should change to “first resputtering rate”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of U.S. Patent No. 9,780,299 in view of Gan et al. (US 2015/0340598).
 As for claim 15, US Patent No. 9,780,299 discloses in patented claim 1:
A magnetic tunnel junction (MTJ) device (see lines 1-2) comprising: 

a second layer that is non-crystalline or nano-crystalline and is made of a material with a second bond energy that is greater than the first bond energy such that deposition of the second layer on the first layer results in resputtering of the first layer to give a first layer with a second surface having a second peak to peak roughness substantially less than the "as deposited" first peak to peak roughness, and the second layer formed on the second surface, the second layer has a third surface with the second peak to peak roughness (see lines 6-15); 
US Patent No. 9,780,299 does not disclose a third layer made of a material with the first bond energy formed on the third surface of the second layer; and a fourth layer that is non-crystalline or nano-crystalline with the second bond energy, and formed on a top surface of the third layer.
Gan et al. teach in Figs. 3-5 and the related text a third layer (upper 132) made of a material with the first bond energy (¶0026 of Gan et al. teach the third layer (upper 132) having the same material as claimed invention (also the first layer 132), therefore it has a first bond energy); 
formed on the third (upper) surface of the second layer 134; and a fourth layer (upper 134) that is non-crystalline (¶0030) or nano-crystalline with the second bond energy (¶0030 of Gan et al. teach the fourth layer (upper 134) having the same material as claimed invention (also the second layer 134) which has a second bond energy), and formed on a top surface of the third layer (upper 132).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify US Patent No. 9,780,299 to include a third layer made of a material with the first bond energy formed on the third surface of the second layer; and a fourth layer that is non-crystalline or nano-crystalline with the second bond energy, and formed on a top surface of the third layer as taught by Gan et al., in order to reduce cost (Gan et al. ¶0006). 

As for claim 16, US Patent No. 9,780,299 discloses in patented claim 2:
The MTJ device of claim 15, further comprising a template layer disposed on the top surface of the fourth layer (in view of Gan) and with a top surface having the second peak to peak roughness, the template layer has a (111) crystal orientation to promote perpendicular magnetic anisotropy (PMA) in an overlying magnetic layer (see claim 2).  

As for claim 17, US Patent No. 9,780,299 discloses in patented claims 3-6:
The MTJ device of claim 16, further comprising a buffer layer that is Ta or TaN and is dispsoed on a substrate, the buffer layer contacts a bottom surface of the first layer (see claim 3), and wherein the template layer is one of NiCr and NiFeCr (see claim 4), wherein each of the first layer and third layer is one or more of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti (see claim 5), and wherein each of the second layer and fourth layer is 

As for claim 18-19, US Patent No. 9,780,299 discloses in patented claim 9:
The MTJ device of claim 15, wherein the MTJ device has a bottom spin valve configuration (see lines 1-4).  
The MTJ device of claim 15, wherein the MTJ device has a top spin valve configuration (see lines 4-5).  

As for claim 20, the limitation of “wherein the first resputtering rate is about 2 to about 30 times greater than the second resputtering rate” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.
Therefore, US Patent No. 9,780,299 in view of Gan et al. still disclose claim 20.
.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Gan et al. (US 2015/0340598).
As for claim 8, Gan et al. disclose in Figs. 3-5 and the related text a magnetic tunnel junction (MTJ) device comprising: a first seed layer 132 disposed over a substrate 144, the first seed layer 132 having a first bond energy (¶0026 of Gan et al. teach the first seed layer 132 having the same material as claimed invention, therefore it has a first bond energy); 
a second seed layer 134 disposed directly on the first seed layer 132, the second seed layer having a second bond energy that is different than the first bond energy (¶0030 of Gan et al. teach the second seed layer 134 having the same material as claimed invention which has a second bond that is different than the first bond energy);
a third seed layer (upper 132) disposed directly on the second seed layer 134, the third seed layer; and 
a fourth seed layer (upper 134) disposed directly on the third seed layer (upper 132).  
The limitations “first/second/third/fourth resputtering rate”, “a second sputtering rate that is less than the second resputtering rate” and “the fourth seed layer having a 

As for claim 9, Gan et al. disclose the MTJ device of claim 8, wherein the first, second, third and fourth seed layers are formed of different materials (¶0026-0030).  

As for claim 10, Gan et al. disclose the MTJ device of claim 8, wherein the first 132 and third seed layers (upper 132) are formed of the same material and the second 134 and fourth seed layers are formed of the same material (upper 134) (fig. 3-5 and ¶0026,0027 and 0030).

As for claim 12, Gan et al. disclose the MTJ device of claim 8, further comprising a reference layer 130, a tunnel barrier layer 128 and a free layer 126 (fig. 4).  

As for claim 13, Gan et al. disclose the MTJ device of claim 8, wherein the first seed layer 132 includes a first material selected from the group consisting of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti (¶0026), and wherein the second seed layer 134 includes a   

As for claim 14, Gan et al. disclose the MTJ device of claim 8, wherein the third seed layer (upper 132) has third bond energy and the fourth seed layer (upper 134) has a fourth bond energy, and wherein the second bond energy is higher than the first bond energy, and wherein the fourth bond energy is higher than the third bond energy (¶0026-0030 of Gan et al. teach the first/second/third/fourth seed layer having the same material as claimed invention therefore they have the third seed layer has third bond energy and the fourth seed layer has a fourth bond energy, and wherein the second bond energy is higher than the first bond energy, and wherein the fourth bond energy is higher than the third bond energy).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2015/0340598) in view of Horng et al. (US 2010/0065935).
As for claim 1, Gan et al. disclose in Figs. 3-5 and the related text a magnetic tunnel junction (MTJ) device comprising: 
a first seed layer 132 disposed over a substrate 144, the first seed layer 132 having a first bond energy (¶0026 of Gan et al. teach the first seed layer 132 having the same material as claimed invention which has a first bond energy); 
a second seed layer 134 disposed directly on the first seed layer 132, the second seed layer 134 having a second bond energy that is greater than the first bond energy  (¶0030 of Gan et al. teach the second seed layer 134 having the same material as claimed invention which has a second bond energy that is greater than the first bond energy), 
the third seed layer (upper 132) disposed directly on the second seed layer.
Gan et al. do not disclose the third seed layer having a (111) crystal orientation. 

Gan et. al and Horng et al. are analogous art because they both are directed magnetic tunneling junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gan et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include the third seed layer having a (111) crystal orientation as taught by Horng et al., in order to promote smooth and densely packed growth in subsequently formed MTJ layers (Horng et al. ¶0037). 
The limitations “first/second resputtering rate” “the first resputtering rate is about 2 to about 30 times greater than the second resputtering rate; and a third seed layer disposed directly on the second seed layer” are drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.

As for claim 2, Gan et al. disclose the MTJ device of claim 1, wherein the second seed layer 134 is non-crystalline (¶0018 and 0030).  

As for claim 4, Gan et al. disclose the MTJ device of claim 1, except wherein the second seed layer weighs more than the first seed layer.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include the second seed layer weighs more than the first seed layer, to improve the performance of the device.
It would have been obvious to choose certain measurement, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See of the following: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As for claim 5, Gan et al. disclose the MTJ device of claim 1, further comprising: a reference layer 130 disposed over the third seed layer (upper 132); a tunnel barrier layer 128 disposed over the reference layer 130; and a free layer 126 disposed over the reference layer 128 (fig. 4).  

As for claim 6, Gan et al. disclose the MTJ device of claim 1, further comprising: a free layer 126 disposed over the third seed layer (upper 132); a tunnel barrier layer 128 disposed over the free layer 126; and a reference layer 130 disposed over the tunnel barrier layer 128 (fig. 3/5).  

As for claim 7, Gan et al. disclose the MTJ device of claim 1, wherein the first seed layer 132 includes a first material selected from the group consisting of Mg, Al, Si, C, B, Mn, Rb, Zn, and Ti (¶0026), and  17Attorney Docket No. P2900112US06/24061.3932US04 Customer No. 42717
wherein the second seed layer 134 includes a first material selected from the group consisting of TaN, SiN, and a CoFeM alloy, wherein M is one of B, P, Ta, Zr, Si, Cu, Hf, Mo, W, and Nb (¶0030).  

As for claim 11, Gan et al. disclose the MTJ device of claim 8, further comprising a fifth seed layer (upper middle 132) disposed directly on the fourth seed layer (upper 134).
Gan et al. do not disclose the fifth seed layer having a (111) crystal orientation. 
Horng et al. teach in ¶0037 a seed layer (NiCr, same material of the fifth seed layer) having a (111) crystal orientation. 
Gan et. al and Horng et al. are analogous art because they both are directed magnetic tunneling junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gan et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include the fifth seed layer having a (111) crystal orientation as taught by Horng et al., in order to promote smooth and densely packed growth in subsequently formed MTJ layers (Horng et al. ¶0037). 

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2015/0340598) in view of Horng et al. (US 2010/0065935) in further view of Girt et al. (US 2009/0235983).
As for claim 11, Gan et al. and Horng et al. disclose the MTJ device of claim 1, except the second seed layer is nano-crystalline.  
¶0004 and ¶0045 of Girt et al. teach a seed layer is nano-crystalline.
Gan et. al, Horng et al. and Girt et al. are analogous art because they both are directed magnetic tunneling junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gan et al. to include a (second) seed layer is nano-crystalline as taught by Girt et al., in order to promote epitaxial growth of semiconductor layers (Girt et al. ¶0050). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRANG Q TRAN/Primary Examiner, Art Unit 2811